DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-12, and 14-20 are pending.
Claims 3 and 13 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
A New Ground(s) of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-6, 10-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon-gi Kim et al. (US 2020/0126209 A1) in view of Jaehong Kim et al. (US 2020/0042796 A1) and further in view of Moussavi et al. (US 2014/0247973 A1).
Regarding claim 1, Hyeon-gi Kim et al. teaches, a method of generating an integrated feature vector (Abstract: a system and a method for detecting image forgery through a convolutional neural network are capable of detecting image manipulation of compressed and/or color images; Fig. 2: integrated feature refining unit 310) performed in a computing device comprising one or more processors and a memory for storing one or more programs executed by the one or more processors, the method comprising (Para. 0047: the system for detecting the image forgery through the convolutional neural network may be configured to include a main processor controlling the entire units and a graphic processing unit (GPU) which processes computations needed to operate a neural network for image deep learning; Para. 0145: the embodiments of the present disclosure may be implemented in the form of program commands which may be executed through various constituting elements of a computer and so may be recorded in a computer-readable recording medium. The computer-readable recording medium may include program commands, data files, and data structures separately or in combination thereof): 
receiving a plurality of images of an object (Para. 0022: input images); 
and generating the integrated feature vector including a feature vector of each of the plurality of images (Para. 0022: input images; Fig. 2: image block 110, DCT block 210, first 
wherein the generating comprises: extracting the feature vector of each of the plurality of images (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images; In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image).
Hyeon-gi Kim et al. does not expressly disclose the following limitations: wherein the plurality of images is generated in a plurality of environments different from each other; generating at least one among an average feature vector, a minimum feature vector and a maximum feature vector on the basis of the feature vector of each of the plurality of images;  and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images, wherein the integrated feature vector is a vector generated by connecting at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vectors of the plurality of images.
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations: generating at least one among an average feature vector, a minimum feature vector and a maximum feature vector on the basis of the feature vector of each of the plurality of images; and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images, wherein the integrated feature vector is a vector generated by connecting at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vectors of the plurality of images.
However, Moussavi et al. teaches, generating at least one among an average feature vector, a minimum feature vector and a maximum feature vector on the basis of the feature vector of each of the plurality of images (As shown in Para. 0228, the feature vector for each image includes an average (mean),  maximum, and minimum); 
and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images (Para. 0228: the four or more additional cell features added to the feature vector 910-1 to 910-n for each image are based on one or more of an average (mean), median, maximum, minimum, standard deviation, and/or other combined 
wherein the integrated feature vector is a vector generated by connecting at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vectors of the plurality of images (Para. 0228: the four or more additional cell features added to the feature vector 910-1 to 910-n for each image are based on one or more of an average (mean), median, maximum, minimum, standard deviation, and/or other combined representation of the I-cell, 2-cell, 3-cell and 4-cell classification probabilities 1104-1 to 1104-4 respectively for that image and at least one other image of the plurality of images; As shown in Para. 0228, the cells features added to the feature vector (i.e. the combined feature vector or integrated feature vector) includes the average, maximum, minimum and the feature vectors for multiple images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include generating an average, minimum, and maximum feature vector and an integrated feature vector that includes connecting an average, minimum, and maximum feature vector with the feature vector of multiple images as taught by Moussavi et al. into the combined method of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to accurately classify the images (Moussavi et al., Para. 0228).
Regarding claim 2, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 1.
Jaehong Kim et al. in the combination further teaches, wherein the plurality of environments comprise at least one or more among an environment in which a plurality of light 
Regarding claim 4, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 1.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. further teaches, wherein the extracting comprises extracting the feature vector of each of the plurality of images by using a plurality of feature extraction models trained on the basis of a plurality of training images (Hyeon-gi Kim et al., Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) generated in one of the plurality of environments (Jaehong Kim et al., Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment).
Regarding claim 5, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 4.
Hyeon-gi Kim et al. in the combination further teaches, wherein the plurality of feature 
Regarding claim 6, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 4.
Hyeon-gi Kim et al. in combination further teaches, wherein the plurality of feature extraction models (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) are sequentially trained by using a parameter of a previously trained feature extraction model among the plurality of feature extraction models as an initial parameter of a feature extraction model to be trained currently among the plurality of feature extraction models (Para. 0019: weights of the convolutional neural network may be changed and trained according to the image; Para. 0114: the manipulated feature extraction unit 430 may have a pre-trained convolutional neural network model and/or a model in which weights are varied according to an input image).
Regarding claim 10, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 1.
Hyeon-gi Kim et al. in combination further teaches, further comprising classifying the 
Regarding claim 11, Hyeon-gi Kim et al. teaches, an apparatus for generating an integrated feature vector (Para. 0014: system for detecting image forgery through the convolutional neural network; Fig. 2: integrated feature refining unit 310), comprising one or more processors, a memory, a communication bus and one or more programs, wherein the communication bus are configured to interconnect the one or more processors and the memory (Para. 0047: a communication unit of the terminal may obtain images from the Internet through a wired or wireless network. The communication unit may include an RF communication interface which includes a communication port and a transmitter transmitting an RF signal; Para. 0040: processor reads out the computer language from a memory such as a RAM memory; Note: the communication unit (i.e. communication bus) transfers information (i.e. is interconnected) between components in the computer (i.e. processor, memory)), wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Para. 0040: processor reads out the computer language from a memory such as a RAM memory, and the processor detects the image forgery by using the convolutional neural network; Para. 0040: neural network structure of a system for detecting image forgery through a convolutional neural network according to embodiments of the present disclosure is constructed via a computer language) and comprise commands for executing (Para. 0145: the embodiments of the present disclosure may be implemented in the form of program commands which may be executed through various constituting elements of a computer): 

and generating the integrated feature vector including a feature vector of each of the plurality of images (Para. 0022: input images; Fig. 2: image block 110, DCT block 210, first feature refining unit 140, second feature refining unit 250, integrated feature refining unit 310), 
wherein the generating comprises: extracting the feature vector of each of the plurality of images (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images; In Para. 0022, input images (i.e. multiple images) can be used, showing the feature vectors are from multiples images, not just one image).
Hyeon-gi Kim et al. does not expressly disclose the following limitations: wherein the plurality of images is generated in a plurality of environments different from each other;
generating at least one among an average feature vector, a minimum feature vector and a Page 4 of 13Appl. No. 16/665,700Amdt. dated 10/13/21 Reply to Office action of July 13, 2021maximum feature vector on the basis of the feature vector of each of the plurality of images; and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images, wherein the integrated feature vector is a vector generated by connecting at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vectors of the plurality of images.
However, Jaehong Kim et al. teaches, wherein the plurality of images is generated in a plurality of environments different from each other (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include images from a plurality of different environments as taught by Jaehong Kim et al. into the integrated feature vector system/apparatus of Hyeon-gi Kim et al. in order to generate identification information more accurately with respect to an object (Jaehong Kim et al., Para. 0011).
The combination of Hyeon-gi Kim et al. and Jaehong Kim et al. does not disclose the following limitations: generating at least one among an average feature vector, a minimum feature vector and a Page 4 of 13Appl. No. 16/665,700Amdt. dated 10/13/21 Reply to Office action of July 13, 2021maximum feature vector on the basis of the feature vector of each of the plurality of images; and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vector of each of the plurality of images, wherein the integrated feature vector is a vector generated by connecting at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vectors of the plurality of images.
However, Moussavi et al. teaches, generating at least one among an average feature vector, a minimum feature vector and a Page 4 of 13Appl. No. 16/665,700Amdt. dated 10/13/21 Reply to Office action of July 13, 2021maximum feature vector on the basis of the feature vector of each of the plurality of images (As shown in Para. 0228, the feature vector for each image includes an average (mean),  maximum, and minimum); 
and generating the integrated feature vector including at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature 
wherein the integrated feature vector is a vector generated by connecting at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vectors of the plurality of images (Para. 0228: the four or more additional cell features added to the feature vector 910-1 to 910-n for each image are based on one or more of an average (mean), median, maximum, minimum, standard deviation, and/or other combined representation of the I-cell, 2-cell, 3-cell and 4-cell classification probabilities 1104-1 to 1104-4 respectively for that image and at least one other image of the plurality of images; As shown in Para. 0228, the cells features added to the feature vector (i.e. the combined feature vector or integrated feature vector) includes the average, maximum, minimum and the feature vectors for multiple images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include generating an average, minimum, and maximum feature vector and an integrated feature vector that includes connecting an average, minimum, and maximum feature vector with the feature vector of multiple images as taught by Moussavi et al. into the combined system/apparatus of Hyeon-gi Kim et al. and Jaehong Kim et al. in order to accurately classify the images (Moussavi et al., Para. 0228). 
Regarding claim 12, The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 11.
Jaehong Kim et al. in the combination further teaches, wherein the plurality of environments comprise at least one or more among an environment in which a plurality of light sources is installed (Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an outdoor environment, or an indoor environment; Para. 0165: light of a light source) and an environment in which the object is photographed from a plurality of positions (Fig. 11: dog is photographed from different positions a-f; Para. 0024: identification information may include at least one or more of a type, a size, a color, a position, or an area in the image data of a target object).
Regarding claim 14, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 11.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. further teaches, wherein the extracting comprises extracting the feature vectors of the plurality of images by using a plurality of feature extraction models trained on the basis of a plurality of training images (Hyeon-gi Kim et al., Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) generated in one of the plurality of environments (Jaehong Kim et al., Para. 0007: image data of various environments or various image types; Para. 0227: photographing environment may include at least one of a daytime environment, a nighttime environment, an 
Regarding claim 15, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 14.
Hyeon-gi Kim et al. in the combination further teaches, wherein the plurality of feature extraction models (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) are independently trained by using initial parameters independent from each other (Para. 0019: weights of the convolutional neural network may be changed and trained according to the image).
Regarding claim 16, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 14.
Hyeon-gi Kim et al. in the combination further teaches, wherein the plurality of feature Page 5of 13Appl. No. 16/665,700Amdt. dated 10/13/21Reply to Office action of July 13, 2021extraction models (Para. 0015: manipulated feature extraction unit extracting image manipulated feature information from the image with enhanced features through a pre-trained convolutional neural network; Fig. 2: manipulated feature extraction unit; Para. 0022: input images) are sequentially trained by using a parameter of a previously trained feature extraction model among the plurality of feature extraction models as an initial parameter of a feature extraction model to be trained currently among the plurality of feature extraction models (Para. 0019: weights of the convolutional neural network may be changed and trained according to the image; Para. 0114: the manipulated feature extraction unit 430 may have a pre-trained convolutional neural network model and/or a model in which weights are varied according to 
Regarding claim 20, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 11.
Hyeon-gi Kim et al. in the combination further teaches, wherein the one or more programs further comprise commands for executing (Fig. 2: system 10; Para. 0145: the embodiments of the present disclosure may be implemented in the form of program commands which may be executed through various constituting elements of a computer) classifying the object on the basis of the integrated feature vector (Fig. 2: classify (Softmax) 302, integrated feature refining unit 310).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hyeon-gi Kim et al. (US 2020/0126209 A1) in view of Jaehong Kim et al. (US 2020/0042796 A1) and further in view of Moussavi et al. (US 2014/0247973 A1) and Huang (US 2020/0090028 A1).
Regarding claim 7, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 1.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. does not expressly disclose the following limitation: wherein the average feature vector comprises an average value of feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, wherein the average feature vector comprises an average value of feature values at a same location in the feature vector of each of the plurality of images (Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer at a same location by Huang into the combined method of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 8, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 1.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. does not expressly disclose the following limitation: wherein the minimum feature vector comprises a feature value having a minimum value among feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, wherein the minimum feature vector comprises a feature value having a minimum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); As shown in Para. 0041, the pooling layer can be replaced by any type, which may include a min-pooling layer. The max-pooling layer is given as an example; Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a minimum pooling layer at a same location by Huang into the combined method of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 9, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 1.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. does not expressly disclose the following limitation: wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a maximum pooling layer at a same location by Huang into the combined method of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).
Regarding claim 17, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 11.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. does not expressly disclose the following limitation: wherein the average feature vector comprises an average value of feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, wherein the average feature vector comprises an average value of feature values at a same location in the feature vector of each of the plurality of images (Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 corresponds to the cropped part 8305).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include an average pooling layer at a same location by Huang into the combined system/apparatus of Hyeon-gi Kim et al., Jaehong 
Regarding claim 18, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 11.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. does not expressly disclose the following limitation: wherein the minimum feature vector comprises a feature value having a minimum value among feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, wherein the minimum feature vector comprises a feature value having a minimum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); As shown in Para. 0041, the pooling layer can be replaced by any type, which may include a min-pooling layer. The max-pooling layer is given as an example; Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 corresponds to the cropped part 8305).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a minimum pooling layer at a same location by Huang into the combined system/apparatus of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. in order to generate a plurality of feature points respectively 
Regarding claim 19, the combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. teaches the limitations as explained above in claim 11.
The combination of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. does not expressly disclose the following limitation: wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images.
However, Huang teaches, wherein the maximum feature vector comprises a feature value having a maximum value among feature values at a same location in the feature vector of each of the plurality of images (Para. 0041: the average-pooling layer 441 may be replaced by a pooling layer of any type (e.g., a max-pooling layer); Fig. 8C: plurality of average pooling layers 8410, 8420, 8430, 8440, and 8450; Para. 0065: the average-pooling layer 8410 corresponds to the cropped part 8301, the average-pooling layer 8420 corresponds to the cropped part 8302, the average pooling layer 8430 corresponds to the cropped part 8303, the average-pooling layer 8440 corresponds to the cropped part 8304, and the average-pooling layer 8450 corresponds to the cropped part 8305). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a maximum pooling layer at a same location by Huang into the combined system/apparatus of Hyeon-gi Kim et al., Jaehong Kim et al., and Moussavi et al. in order to generate a plurality of feature points respectively corresponding to the channels (Huang, Para. 0042).

Response to Arguments
Applicant’s arguments filed on 10/13/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection. The amendment to claims 1 and 11 have changed the scope of the claims originally filed. The amended limitation is: “wherein the integrated feature vector is a vector generated by connecting at least one among the average feature vector, the minimum feature vector and the maximum feature vector, and the feature vectors of the plurality of images.” Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view Hyeon-gi Kim et al. (US 2020/0126209 A1) in combination with Jaehong Kim et al. (US 2020/0042796 A1) and Moussavi et al. (US 2014/0247973 A1) for independent claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 2020/0089990 A1) teaches an integrated feature vector with average, maximum, and minimum vector elements (Para. 0061). 
Wu et al. (US 2021/0256290 A1) teaches integrating a plurality of feature vectors including averaging feature vectors and selecting a maximum or minimum of each vector element (Para. 0176).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                                                                                          
/NANCY BITAR/Primary Examiner, Art Unit 2664